Citation Nr: 1726289	
Decision Date: 07/11/17    Archive Date: 07/20/17

DOCKET NO.  11-25 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for obstructive sleep apnea. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.Lech, Associate Counsel 


INTRODUCTION

The Veteran had active service in the US Air Force from November 1980 to March 1987, and from November 24, 2001 to November 25, 2001.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Regional Office (RO) of the Department of Veterans Affairs (VA) in Indianapolis, Indiana.

The Veteran appeared at a hearing at the RO in December 2012.


FINDINGS OF FACT

The Veteran's sleep apnea has been linked by a medical professional to his active service.


CONCLUSION OF LAW

The criteria for service connection for obstructive  sleep apnea have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Given the favorable disposition of the claim for service connection on appeal, the Board finds that any potential error in notification and development duties needed to substantiate the claim are harmless.

The Veteran asserts that his sleep apnea is directly related to his service.

Service connection may be granted for any current disability that is the result of a disease contracted or an injury sustained in the line of duty during active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (a) (2016).  Service connection may be granted for a disease diagnosed after discharge, when the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303 (d) (2016).

The elements of a valid claim for direct service connection are: (1) competent and credible evidence of a current disability; (2) competent and credible evidence of 
in-service incurrence or aggravation of a relevant disease or an injury; and (3) competent and credible evidence of a relationship or correlation between the disease or injury in service and the current disability - which is the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Veteran has a current diagnosis of sleep apnea.  Thus, the first element of service connection is met.

As to the issue of in service incurrence, the Veteran's service treatment records (STRs) do not show complaints or a diagnosis of sleep apnea.  

The Veteran was deemed medically not deployable and unable to perform active duty by the Air Force Reserves due to his sleep apnea.  See July 2003 Service Personnel Records in VBMS.    

The Veteran's spouse submitted a lay statement that the Veteran had a severe snoring problem and stopped breathing while asleep, requiring her to wake him up several times a night because he had stopped breathing, and that this started in active service.  See December 2012 Lay Statement in VBMS.  

Turning to whether there is a medical nexus, a VA examiner has stated that the Veteran's diagnosed sleep apnea is directly related to his active service, as the reported symptoms of snoring and breathing stoppages that were present during the Veteran's service were at least as likely as not actually undiagnosed sleep apnea or early manifestations thereof.  See June 2016 VA examination.

The evidence of a link between a current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  Lay testimony is competent to establish the presence of observable symptomatology and may provide sufficient support for a claim of service connection.  Layno v. Brown, 6 Vet. App. 465 (1994).  In this case, the Board finds that the December 2012 letter from the Veteran's spouse and her lay testimony, as well as the opinion of the June 2016 VA examiner, provide sufficient support for the present claim.  

As such, the Veteran's claim of entitlement to service connection for sleep apnea is granted.


ORDER

Entitlement to service connection for obstructive sleep apnea is granted. 




____________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


